t c memo united_states tax_court kenneth lee anderson and carol jane anderson petitioners v commissioner of internal revenue respondent docket no filed date kenneth lee anderson and carol jane anderson pro sese christine v olsen for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for a partial summary adjudication pursuant to rule of those issues in this case relating to unreported compensation unreported income from the sale of certain real all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue property and the addition_to_tax under sec_6651 respondent’s motion background petitioners resided in temecula california at the time they filed the petition on date respondent filed a request for admissions with the court a copy of which respondent had served on petitioners on date on date petitioners filed a response to respondent’s request for admissions a copy of which petitioners had served on respondent on date that response stated inter alia admissions of what i request your doa or tdo delegation of authority order from the secretary_of_the_treasury on date the federal_register fed reg published the following treasury_department order no the commissioner shall to the extent of authority otherwise vested in him provide for the administration of the united_states internal revenue laws in the u s territories and insular possessions and other authorized areas of the world these areas include countries with which the u s has tax_treaties in force and do not include the republic states issues not covered by respondent's motion are whether petitioners have dollar_figure of unemployment_compensation for are entitled to any deductions for and the years at issue are subject_to self-employment_tax for and and are liable for the years at issue for the accuracy-related_penalty under sec_6662 on date respondent filed a second request for admissions with the court a copy of which respondent had served on petitioners on date on date petitioners filed a response to respondent’s second request for admissions a copy of which petitioners had served on respondent on february and that response stated inter alia i we do not deny nor have i we ever denied articles paragraphs through of respondent’s second request for admissions taxes were withheld and paid for the named years what we are declaring is we received an exchange compensation_for labor and the use of our truck for services rendered to the below named companies in petitioners’ response to respondent’s second request for admissions petitioners acknowledged having received during and compensation_for labor in the amounts and from the companies listed in that request however in that response petitioners did not admit that such compensation was nonemployee compensation as described in respondent’s second request for admissions and they denied that they owed self-employment_tax in an order dated date the court inter alia found petitioners’ response to respondent’s request for admissions to be evasive and totally inadequate and consequently the court treated that response as a failure to answer or respond to respondent’s request for admissions pursuant to rule d however the court allowed petitioners an opportunity to supplement on or before date their response to respondent’s request for admissions in such a manner so as to comply with rule c no such supplement was received by the court from petitioners the court concludes that each matter set forth in respondent’s request for admissions is deemed admitted rule c 85_tc_267 petitioners have admitted or are deemed to have admitted pursuant to rule c the following facts on date petitioners filed with the internal_revenue_service a federal_income_tax return return for each of the years through on a date not disclosed by the record petitioners timely filed a return for the returns for the years through listed the occupations of petitioner kenneth lee anderson mr anderson as truck driver during and and driver during and petitioner carol jane anderson ms anderson as housewife during and clerk during and attached to the returns for the years at issue were forms w-2 wage and tax statements which showed certain amounts of wages as having been paid to petitioners during those years the return filed by petitioners for each of the years at issue showed inter alia zero amounts of income and claimed refunds of federal_income_tax withheld during mr anderson received compensation in the following amounts from the payors indicated payor compensation received by mr anderson during universal construction corp dollar_figure valley welding big_number rancho trucking inc big_number american containers trans big_number on date mr anderson sold real_property for dollar_figure during ms anderson received compensation from temecula valley unified schools of riverside county and dedicated retail services in the amounts of dollar_figure and dollar_figure respectively during that year mr anderson received compensation in the following amounts from the payors indicated compensation received by payor mr anderson during zip truck lines inc american container trans american container trans american pacific forwarders inc envirospectrum inc emc production management inc dollar_figure big_number big_number big_number big_number during ms anderson received compensation from murrieta valley unified schools of riverside county and temecula valley unified schools of riverside county in the amounts of dollar_figure and dollar_figure respectively during that year mr anderson received compensation in the following amounts from the payors indicated compensation received by payor mr anderson during petrolane incorporated transport drivers inc t b m chemical transport inc envirospectrum inc dollar_figure dollar_figure dollar_figure dollar_figure during ms anderson received compensation in the amount of dollar_figure from temecula valley unified schools of riverside county during that year mr anderson received compensation in the amount of dollar_figure from amerigas propane inc discussion rule b provides that a partial summary adjudication may be made that does not dispose_of all the issues in a case if inter alia the pleadings and admissions show that there is no genuine issue of material fact as to those issues on which partial summary adjudication is sought the moving party in this case respondent bears the burden of proving that there is no such genuine issue of material fact marshall v commissioner supra pincite the facts admitted and deemed admitted in this case establish that petitioners received compensation during the years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively none of which was reported in the respective returns for those years we find that all of that compensation is income to petitioners for those years respondent determined that all of that compensation is wage income except dollar_figure that mr anderson received during from rancho trucking inc and american containers trans and dollar_figure that he received during from zip truck lines inc america container trans and america pacific forwarders inc which respondent determined to be nonemployee compensation income subject_to self-employment_tax we sustain respondent's determinations regarding petitioner's wage income for the years through however petitioners denied that they owe any self-employment_tax consequently the self- employment_tax issue for and relating to the compensation that respondent determined to be nonemployee compensation income remains for adjudication and respondent agrees while the facts admitted or deemed admitted in this case establish that during mr anderson sold real_estate for dollar_figure they do not show whether or not he had any basis in that real_estate and or paid any commissions or other expenses relating to that sale consequently the issue relating to the gain if any for from that sale remains for adjudication the record in this case also shows that petitioners filed their return for each of the years and after the due_date for each such return it does not establish any facts relating to whether such failure_to_file timely was due to reasonable_cause and not due to willful neglect nonetheless it is clear from petitioners' response to respondent's motion that petitioners contend that they were not required as a matter of law to file returns for the years at issue such a contention and the reasons therefor which are stated in that response are frivolous and groundless we find that petitioners are liable for each of the years and for the addition_to_tax under sec_6651 from the time petitioners filed the petition herein through the filing of their response to respondent’s motion they have in petitioners’ response to respondent’s motion petitioners assert inter alia only an individual is required to file a tax_return sec_6012 and then only under certain circumstances in looking at sec_7701 i we understand that a united_states_person as meaning a citizen_of_the_united_states resident_of_the_united_states domestic_corporation domestic_partnership and a domestic_trust or estate there is no individual defined under a and therefore i we cannot be an individual within the meaning of a and or sec_6012 also the supreme court in the case of wills vs michigan state police 105_led_45 made it perfectly clear that i we the sovereigns cannot be named in any statute as merely a person or any person i we are members of the sovereignty as defined in 118_us_356 and the dred scott case 60_us_393 therefore i we want you to know we have filed 1040's with 0’s knowing we are exempt therefore and until you can prove otherwise i we are not a taxpayer nor an individual that is required to file a tax_return please forward me us a letter stating that i we are not liable for any future tax returns or produce the documentation that requires me us to file persisted in advancing contentions that the court finds to be frivolous and or groundless in its order dated date denying petitioners’ motion to dismiss this case the court cautioned petitioners that if they continue to advance frivolous and or groundless contentions the court will be inclined to impose a penalty not in excess of dollar_figure on petitioners under sec_6673 pursuant to sec_6673 we will impose a penalty on petitioners in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued in the event that petitioners continue to advance groundless and or frivolous contentions and or maintain this proceeding primarily for delay the court will be inclined to impose an additional penalty under sec_6673 up to an aggregate amount of dollar_figure
